Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00867-CV

                            In the Interest of K.R.H. and K.M.H., Children

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-02393
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 23, 2019

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

this appeal. See TEX. R. APP. P. 42.1(a)(1). No costs are taxed against appellant because she is

indigent.

                                                   PER CURIAM